Exhibit AUDIT COMMITTEE CHARTER 1.0PURPOSE 1.1 The Audit Committee (the “Committee”) is established by the Board of Directors (the “Board”) of Ungava Mines Inc. (the “Company”) for the purpose of overseeing the accounting and financial reporting processes of the Company and audits of the financial statements of the Company. The Committee is responsible for assisting the Board’s oversight of: 1.1.1 the independent auditor’s qualifications and independence; 1.1.2 the performance of the Company’s independent auditors; 1.1.3 the quality and integrity of the Company’s financial statements and related disclosure; 1.1.4 oversight of the Company’s internal and disclosure controls and reporting; and 1.1.5 the Company’s compliance with legal and regulatory requirements. 2.0COMPOSITION 2.1Members 2.1.1The Committee shall consist of as many members as the Board shall determine, but inany event not fewer than three members. 2.1.2The Board shall appoint members of the Committee annually. 2.2Qualifications 2.2.1 Each member of the Committee shall be an “unrelated” director within the meaning of applicable Toronto Stock Exchange (“TSX”) guidelines. 2.2.2 Each member of the Committee shall be financially literate, meaning each member, at the time of their appointment, must be able to read and understand financial statements that present a breadth and level of complexity of accounting issues that are generally comparable to the breadth and complexity of the Company that can reasonably be expected to be raised by the Company’s financial statements. 2.3Service on Multiple Committees It is recommended that Committee members not simultaneously serve on the committees of more than three other public companies. If a Committee member serves on more than two other committees, the Committee (or Board) must determine whether membership on multiple committees impairs the ability of the member to serve on the Committee. 2.4 Chair The Chair of the Committee shall be appointed by the Committee. 2.5Removal and Replacement The members of the Committee may be removed or replaced, and any vacancies on the Committee shall be filled, by the Board. Membership on the Committee shall automatically end at such time as the Board determines that a member ceases to be an unrelated director. 3.0
